Petition for injunction against enforcement of penal prosecutions for violating municipal ordinance fixing hours and prices to be charged by operators of beauty shops, held demurrable.
                     No. 13510. SEPTEMBER 26, 1940.
An equitable petition was brought by B. Anthony, the owner and operator of a beauty-shop known as Anthony Permanent Waving Salon, against the City of Atlanta et al., seeking to enjoin enforcement of the penal provisions of an ordinance fixing hours of work and minimum prices to be charged by operators of such beauty-shops for specified services, and to enjoin threatened criminal prosecutions for violations thereof. There appears to be nothing alleged which takes the case out of the general rule that courts of equity will not enjoin a criminal prosecution. The judgment sustaining the demurrer to the petition is affirmed. SeePowell v. Hartsfield, 190 Ga. 839. *Page 842
Judgment affirmed. All the Justices concur, except Atkinson,P. J., who dissents.